Citation Nr: 1740993	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-10 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to the service-connected bilateral tendonitis of the feet. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 2000 to May 2001 and on active duty in the United States Army from June 2004 to June 2005 and October 2005 to October 2008. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

By way of procedural background, this matter was previously before the Board in August 2016.  Pending before the Board at that time were service connection claims for left hip tendonitis and bilateral tendonitis in the feet.  The Board in its August 2016 decision recharacterized the Veteran's claim for left hip tendonitis and expanded the issue to a left hip disability under Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board then denied the claim for service-connection for a left hip disability and remanded the bilateral feet claim to the RO for further development.  Subsequently, the RO granted the claim for bilateral tendonitis of the feet in a September 2016 rating decision; this represents a complete grant of the benefits sought.

The Veteran appealed the Board's denial of the left hip disability to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Court granted a Joint Motion for Remand (JMR), in which VA and the Veteran agreed to vacate the Board's August 2016 denial of the left hip disability because it was based on an inadequate July 2010 VA examination and inadequate November 2010 medical opinion.  This issue has now returned to the Board for further consideration.  

The Veteran waived a hearing before the Board in her April 2012 substantive appeal, via a VA Form 9. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Consistent with the terms of the May 2017 JMR and Court Order, remand is necessary.

As discussed above, the parties agreed that the Board's denial for service connection of a left hip disability was based, in part, on an inadequate VA examination and inadequate medical opinion.  Once VA undertakes a duty to provide a medical examination in a service-connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  The Veteran has also raised a new theory of entitlement after she received the award of service connection for the bilateral foot disability.  For these reasons, a new VA examination is warranted. 

The new examination and opinion should address the Veteran's various theories of entitlement.  First, the Veteran contends that the left hip disability should be service connected on a direct basis because the left hip osteoarthritis is a continuing manifestation of the left hip tendonitis diagnosed during active service.  See April 2012 VA Form 9.  Second, the Veteran contends that the left hip disability is proximately caused or aggravated by the now service-connected bilateral foot disability.  See August 2017 Memorandum.  Third, the Veteran contends that the symptoms experienced in service related to the left hip disability were chronic in service and continuous since service and should be service connected on a presumptive basis under 38 C.F.R. § 3.309 (a) (2016).  See August 2017 Memorandum. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate with the claims file.  

2. Obtain a complete and legible copy of an August 3, 2017 Memorandum and associate with the claims file.  The document is partially illegible and missing pages 4 through 6 of the facsimile.  If the physical document in VA's possession is incomplete, request a new copy of the document from the Veteran's representative.

3.  After obtaining the above, schedule the Veteran for a VA examination to determine the etiology of all currently diagnosed left hip disabilities.  The examiner must review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

A review of the complete claims file is imperative; however, attention is called to the following:

*The August 2016 VA examination report noting that the Veteran's service-connected bilateral tendonitis in her feet chronically compromises weight bearing and any effect that has on any currently diagnosed left hip disability. 

*The Veteran's contentions contained in an August 3, 2017 Memorandum in the rationale, to include:  

i) the Veteran's service-connected bilateral foot tendonitis proximately caused the left hip disability due to additional orthopedic stress placed on her left hip by the bilateral feet tendonitis;

ii) the Veteran's service-connected bilateral foot tendonitis aggravated the left hip disability beyond the natural progression of the disease due to additional orthopedic stress placed on her left hip by the bilateral feet tendonitis;

iii) her symptoms of hip popping on physical activity during service (specifically when she did sit-ups) and pain in the hip and groin area are a manifestation of left hip osteoarthritis with onset during active service; and

iv) any additional lay contentions found in a complete copy of the August 3, 2017 "Memorandum."

*The Veteran's contentions in the April 2012 substantive appeal, via a VA Form 9, that the current osteoarthritis found in the left hip is a manifestation or an increase in severity of the left hip tendonitis diagnosed in service.  

*Consideration of whether the non-service connected right hip dysplasia is related to the left hip osteoarthritis.  See November 2010 addendum medical opinion.

Then, after examining the Veteran and reviewing the claims file, the examiner is asked to respond to the following:

a) Indicate all left hip disabilities currently shown.

b) Specifically indicate whether the Veteran is currently diagnosed with left hip tendonitis?  If so, did it have its onset during active service or is it otherwise related to service?

c) Specifically indicate whether the Veteran's currently diagnosed left hip osteoarthritis is a manifestation of the left hip tendonitis diagnosed during service.

d) Did the Veteran's now service-connected bilateral tendonitis of the feet proximately cause the left hip osteoarthritis or any other currently diagnosed left hip disability?  

e) Did the Veteran's now service-connected bilateral tendonitis of the feet chronically worsen or aggravate the left hip osteoarthritis or any other currently diagnosed left hip disability beyond the normal progression of the disease?

*If aggravation is found, the examiner must identify the baseline level of disability prior to aggravation if possible. If not possible, the examiner must thoroughly discuss why identifying the baseline is not possible or would be mere speculation to do so.

A complete rationale for the opinions must be provided.

4.  Upon completion of the above development, and any additional development deemed appropriate, the issue should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




